The paper entitled “bill of exceptions” does not properly present any questions of law for our consideration, and is an imposition on the court. The judge below was aware of its shortcomings, because he signed it with the statement, “treating the same as a bill of exceptions, it is hereby allowed.” The so called “bill of exceptions” is a confused collection of motions and a jumble of other material from which we are apparently expected to extract the points relied upon, restate them in legal phraseology, and decide^ them in an intelligible judicial opinion. Even if possible of accomplishment, this is something we should not be required to do. As a serious court of law, we have no choice but to dismiss the exceptions.

Exceptions dismissed.